Case 2:19-cv-19928-KM-SCM Document 20 Filed 09/24/20 Page 1 of 10 PageID: 472




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


PETER J. CRESCI, JANE DOES 1–4,
and JOHN DOES 1–4,

         Plaintiffs,

         v.

JUSTIN KAZAN, JOSEPH SPIERS,                        Civ. No. 19-19928 (KM) (SCM)
ROBERT A. KUBERT, CITY OF
BAYONNE, ALAN S. ELAWADY,                                       OPINION
JASON H. OLMO, DANIEL
RAGOZZINO, JAMES M. DAVIS,
JOSEPH DEMARCO, JOHN DOES 1–
10, XYZ CORPS 1–5, and JANE DOES
1–6,

         Defendants.


KEVIN MCNULTY, U.S.D.J.:
         Plaintiff Peter Cresci alleges that the City of Bayonne and its employees
violated his constitutional rights and conspired against him when, following a
traffic stop, he was arrested on an outstanding warrant. Now before the Court
is Defendants’ motion to dismiss the amended complaint for failure to state a
claim, pursuant to Fed. R. Civ. P. 12(b)(6) (DE 13).1 For the following reasons,
the motion is GRANTED.
    I.   BACKGROUND
      A. Facts
         Much of the Complaint consists of conclusory allegations. Disregarding
those allegations, I am left with few factual allegations that are entitled to be



1        Citations to certain record items will be abbreviated as follows:
         DE = Docket entry number
         1AC or Complaint = Plaintiffs’ Amended Complaint (DE 6)
Case 2:19-cv-19928-KM-SCM Document 20 Filed 09/24/20 Page 2 of 10 PageID: 473




credited as true for purposes of a motion to dismiss. Connelly v. Lane Constr.
Corp., 809 F.3d 780, 787 (3d Cir. 2016).
      Cresci was pulled over by police officers Justin Kazan and Joseph Spiers
after he failed to stop at a stop sign in Bayonne. (1AC ¶ 23, 25, 28(a), 30.)
According to Cresci, there was no basis for the stop because there is no stop
sign where he was pulled over. (Id. ¶ 28(a).) Kazan and Spiers took Cresci into
custody at a Bayonne jail because he had an outstanding warrant for failure to
appear before an Essex County court. (Id. ¶ 25.)2 After a few hours, Cresci was
transferred to an Essex County jail and released four days later. (Id.) Cresci
alleges that the stop and arrest were part of a conspiracy against him by
Bayonne city officials in response to his campaign against public corruption.
(Id. ¶¶ 63–64.) He alleges that city officials Joseph DeMarco and James Davis
and other officials committed misconduct in their positions, which Cresci
“campaigned against,” and that his arrest was in retaliation for that campaign.
(Id. ¶ 16, 17, 63, 104–06.)
    B. Procedural History
      In response to his arrest and this alleged conspiracy, Cresci (he also
names John Doe plaintiffs) brought this action, naming as defendants Kazan,
Spiers, Robert Kubert (Kazan and Spiers’ supervisor), DeMarco, Davis, and the
City of Bayonne, along with individuals Alan Elawady, Jason Olmo, and Daniel
Ragozzino (although the Complaint never explains who they are), and John Doe
defendants. (1AC ¶ 4.) Proceeding under both 42 U.S.C. § 1983 and the New
Jersey Civil Rights Act (“NJCRA”), N.J. Stat. Ann. § 10:6-2(c), Cresci alleges the
following claims against all Defendants (the “civil rights claims”): false arrest
and imprisonment (1AC ¶¶ 45–55) (Count A), illegal search and seizure (id.


2      Bayonne is not in Essex County, but in Hudson County. Although the
Complaint does not so specify, I may obviously consider this fact. See Schmidt v.
Skolas, 770 F.3d 241, 249 (3d Cir. 2014) (explaining that, on a motion to dismiss,
courts may consider matters of public record); Fife & Drum, Inc. v. DelBello Enters.,
LLC, Civ. No. 17-3676, 2019 WL 5692124, at *3 n.7 (D.N.J. Nov. 4, 2019) (taking
judicial notice that a city was located in a particular county).


                                           2
Case 2:19-cv-19928-KM-SCM Document 20 Filed 09/24/20 Page 3 of 10 PageID: 474




¶¶ 56–60) (Count B), retaliation for engaging in First Amendment activity (id.
¶¶ 61–67) (Count C), and abuse of process3 (id. ¶¶ 68–73) (Count D). Also
under § 1983 and the NJCRA, he asserts a municipal liability claim against the
City. (Id. ¶¶ 74–91) (Count E). In addition to the civil rights claims, he alleges a
New Jersey Racketeer Influenced and Corrupt Organizations Act (“NJRICO”),
N.J. Stat. Ann. § 2C:41-1 et seq., and NJRICO conspiracy claim against all
Defendants. (Id. ¶¶ 92–116) (Counts F and G).
    II.   DISCUSSION AND ANALYSIS
          All of the claims fail, albeit for a few different reasons. I first address the
civil rights claims against the individual Defendants, then the civil rights
claims against the City, and finally the NJRICO claims against all Defendants.




3      While the Complaint titles this count “abuse of process,” the allegations
supporting it suggest that it is better viewed as a malicious prosecution claim. The tort
of abuse of process applies when a person abuses legal processes after an action has
been commenced. Baglini v. Lauletta, 768 A.2d 825, 831–32 (N.J. Super. Ct. App. Div.
2001); see also Rose v. Bartle, 871 F.2d 331, 350 n.17 (3d Cir. 1989). Accordingly, the
plaintiff must show that the defendant “performed additional acts” beyond
commencing the legal proceeding. Hoffman v. Asseenontv.com, Inc., 962 A.2d 532, 431
(N.J. Super. Ct. App. Div. 2009). The Complaint makes no allegations regarding any of
the defendants’ actions beyond their alleged involvement in Cresci’s initial arrest and
detention. What is more, the Complaint alleges that Cresci’s arrest and detention is
the basis for his abuse of process claim. (1AC ¶ 70.) Thus, because the Complaint’s
allegations focus on the commencement of legal proceedings against Cresci, any abuse
of process claim would fail. Hoffman, 962 A.2d at 431; see also Morisseau v. Borough
of N. Arlington, Civ. No. 16-837, 2018 WL 1522731, at *17 (D.N.J. March 28, 2018)
(dismissing abuse of process claim for failure to allege further acts).
        Nonetheless, a malicious prosecution claim is available when a plaintiff alleges
that government actors wrongfully commenced criminal proceeding against him, as it
seems Cresci alleges here. See Allen v. N.J. State Police, --- F.3d ---, No. 19-3138, 2020
WL 5405373, at *2–3 (3d Cir. Sept. 9, 2020); Baglini, 768 A.2d at 831–32. As a result,
I will construe the abuse of process claim as a malicious prosecution claim. See Lee v.
Ohio Educ. Ass’n, 951 F.3d 386, 391 (6th Cir. 2020) (“The label which a plaintiff
applies to her pleading does not determine the nature of the cause of action.”
(alterations and citation omitted)); accord Bechtel v. Robinson, 886 F.2d 644, 649 n.9
(3d Cir. 1989) (“[A]s long as the issue is pled, a party does not have to state the exact
theory of relief in order to obtain a remedy.”).


                                              3
Case 2:19-cv-19928-KM-SCM Document 20 Filed 09/24/20 Page 4 of 10 PageID: 475




   A. Standard of Review
      Federal Rule of Civil Procedure 8(a) does not require that a pleading
contain detailed factual allegations. Nevertheless, “a [party’s] obligation to
provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will
not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see Phillips v.
County of Allegheny, 515 F.3d 224, 232 (3d Cir. 2008) (Rule 8 “requires a
‘showing’ rather than a blanket assertion of an entitlement to relief.” (citation
omitted)). Thus, the factual allegations must be sufficient to raise a claimant’s
right to relief above a speculative level, so that a claim is “plausible on its face.”
Twombly, 550 U.S. at 570; see also W. Run Student Hous. Assocs., LLC v.
Huntington Nat’l Bank, 712 F.3d 165, 169 (3d Cir. 2013). That facial-
plausibility standard is met “when the plaintiff pleads factual content that
allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing
Twombly, 550 U.S. at 556). While “[t]he plausibility standard is not akin to a
‘probability requirement’ . . . it asks for more than a sheer possibility.” Id.
“Complaints filed pro se are construed liberally, but even a pro se complaint
must state a plausible claim for relief.” Badger v. City of Phila. Office of Prop.
Assessment, 563 F. App’x 152, 154 (3d Cir. 2014) (citation and internal
quotation marks omitted).
      Rule 12(b)(6) provides for the dismissal of a complaint if it fails to state a
claim upon which relief can be granted. The moving party bears the burden of
showing that no claim has been stated. See Animal Sci. Prods., Inc. v. China
Minmetals Corp., 654 F.3d 462, 469 n.9 (3d Cir. 2011). For the purposes of a
motion to dismiss, the facts alleged in the pleading are accepted as true and all
reasonable inferences are drawn in favor of Cresci. N.J. Carpenters & the Trs.
Thereof v. Tishman Constr. Corp. of N.J., 760 F.3d 297, 302 (3d Cir. 2014).




                                          4
Case 2:19-cv-19928-KM-SCM Document 20 Filed 09/24/20 Page 5 of 10 PageID: 476




    B. Civil Rights Claims Against the Individual Defendants
             The Claims Against Elawady, Olmo, Ragozzino, John Doe
             Defendants, DeMarco, Davis, and Kubert
      I will dismiss the civil rights claims against all the individual Defendants,
except Kazan and Spiers, because Cresci has not adequately pleaded their
personal involvement. In a § 1983 case, “a plaintiff must plead that each
Government-official defendant, through the official’s own individual actions,
has violated the Constitution.” Jones v. Unknown D.O.C. Bus Driver & Transp.
Crew, 944 F.3d 478, 483 (3d Cir. 2019) (quoting Iqbal, 556 U.S. at 676). A
plaintiff must show personal involvement through factual allegations. See
Chavarriaga v. N.J. Dep’t of Corr., 806 F.3d 210, 222 (3d Cir. 2015). NJCRA
claims similarly require that a plaintiff show that a person acting under color of
law deprived him of a constitutional right. Perez v. Zagami, LLC, 94 A.3d 869,
877 (N.J. 2014); see also Walker v. City of Newark, Civ. No. 19-16853, 2020 WL
3542502, at *13 (D.N.J. June 30, 2020) (explaining that NJCRA claims and
§ 1983 claims are analyzed analogously).
      The Complaint does not satisfy the personal-involvement requirement for
most of the individual Defendants. First, the Complaint contains no factual
allegations regarding the conduct of Elawady, Olmo, Ragozzino, or the John
Doe defendants; rather, they are simply named in the Complaint. (1AC ¶ 4.)4
Next, as to DeMarco and Davis (who appear to be city officials (id. ¶¶ 16, 17)),
the Complaint only alleges that they committed misconduct in their positions,
which Cresci “campaigned against,” and that Cresci’s arrest was in retaliation
for that campaign. (Id. ¶ 63.) But there is no allegation that DeMarco or Davis
themselves deprived Cresci of any constitutional right or participated in such a
deprivation, so the claims against them fail. See Jutrowski v. Township of
Riverdale, 904 F.3d 280, 290 (3d Cir. 2018) (explaining that the Supreme Court



4      Cresci never identified or served the John Doe defendants, so they must be
dismissed for that reason as well. Beckerman v. Weber, 317 F. App’x 125, 128 (3d Cir.
2008) (citing Fed. R. Civ. P. 4(m)).


                                          5
Case 2:19-cv-19928-KM-SCM Document 20 Filed 09/24/20 Page 6 of 10 PageID: 477




has “eschew[ed] any ‘theory of liability’ in which defendants played ‘no
affirmative part in depriving any[one] . . . of any constitutional rights’” (quoting
Rizzo v. Goode, 423 U.S. 362, 376–77 (1976)) (first alteration added)).
        As to Kubert, the Complaint seems to allege that he is the City’s public
safety director and had some supervisory role over the arresting officers. (See
1AC ¶¶ 46, 50, 104.) A claim against a supervisor “requires particular
‘allegations of personal direction or of actual knowledge and acquiescence,’”
and there is no vicarious liability for the acts of the arresting officers. Dooley v.
Wetzel, 957 F.3d 366, 374 (3d Cir. 2020) (quoting Rode v. Dellarciprete, 845
F.2d 1195, 1207 (3d Cir. 1988)). There are no such allegations regarding
Kubert. As part of the false arrest count, the Complaint simply alleges that “[i]t
was not objectively reasonable for Individual Defendant Police Officers and
Individual Defendant Kubert . . . to believe they could arrest Plaintiff under a
summons complaint.” (1AC ¶ 50.) The count does not allege that Kubert
ordered or acquiesced to the arrest. As part of the NJRICO count, the
Complaint alleges that Kubert and Davis “direct[ed] their subordinates to ‘Do’
Plaintiff and use excessive force, file false police reports in the arrest and illegal
detention.” (1AC ¶¶ 104.) Even assuming that I should consider this allegation
when construing the civil rights claims, it is too conclusory; it cites no facts or
basis for knowledge, but merely seems to hypothesize supervisory involvement.
It does not “portray specific conduct” by Kubert regarding his direction of the
allegedly unconstitutional arrest. Chavarriaga, 806 F.3d at 222 (quoting
Gittlemacker v. Prasse, 428 F.2d 1, 3 (3d Cir. 1970)); see Evancho v. Fisher, 423
F.3d 347, 353–54 (3d Cir. 2005) (holding that a public employee’s assertion
that her employer directed her unlawful transfer was insufficient and required
more facts about the employer’s role). Accordingly, the claims against Kubert
fail.
        That leaves Kazan and Spiers. The Complaint at least alleges that they
arrested Cresci and that the arrest and subsequent detention were
unconstitutional. (1AC ¶¶ 30–32.) Thus, construed liberally, the Complaint



                                          6
Case 2:19-cv-19928-KM-SCM Document 20 Filed 09/24/20 Page 7 of 10 PageID: 478




alleges some personal involvement as to Kazan and Spiers as arresting officers.
Accordingly, I next analyze whether the Complaint makes any plausible claim
that the arrest and detention were unconstitutional.
              The Claims Against Kazan and Spiers
       The civil rights claims against Kazan and Spiers will all fail if there was
probable cause for the arrest.5 See Harvard v. Cesnalis, --- F.3d ---, No. 20-
1012, 2020 WL 5200679, at *4 (3d Cir. Sept. 1, 2020) (false arrest and
imprisonment); Geness v. Cox, 902 F.3d 344, 356–57 (3d Cir. 2018) (malicious
prosecution); Berg v. County of Allegheny, 219 F.3d 261, 269–70 (3d Cir. 2000)
(search and seizure); Nieves v. Bartlett, 139 S. Ct. 1715, 1724 (2019)
(retaliatory arrest).6 An arrest warrant will generally supply probable cause to
arrest, unless the plaintiff can show that there was no genuine finding of
probable cause underlying the warrant. See Geness, 902 F.3d at 356–57;
Wilson v. Russo, 212 F.3d 781, 786–87 (3d Cir. 2000). Accordingly, the fact
that a plaintiff was arrested pursuant to a bench warrant will defeat Cresci’s
claims. See Lear v. Phoenixville Police Dep’t, 734 F. App’x 809, 812 (3d Cir.
2018) (bench warrant provides probable cause); Johnson v. Provenzano, 646 F.
App’x 279, 281 (3d Cir. 2016) (same). The Complaint alleges that Kazan and
Spiers arrested Cresci pursuant to an outstanding bench warrant. (1AC ¶ 25.)



5       Although the Complaint briefly alleges that there was no basis for the traffic
stop (1AC ¶ 28(a)), the civil rights claims only allege that the arrest and detention
pursuant to the bench warrant were unconstitutional (id. ¶¶ 47, 57), and there is no
mention of the wrongfulness of the traffic stop in the claims for relief. Accordingly, I
focus on whether the arrest will support any of Cresci’s claims and not whether the
traffic stop was unconstitutional and could give rise to liability. See generally United
States v. Mosley, 454 F.3d 249, 252 (3d Cir. 2006) (explaining that, while the Fourth
Amendment prohibits traffic stops without reasonable suspicion, “any technical
violation of a traffic code legitimizes a stop, even if the stop is merely a pretext” for
something else). In short, the test of the validity of the arrest is an objective one; if the
arrest was valid pursuant to the outstanding warrant, then the validity of the traffic
stop ceases to be germane.
6     Although these are § 1983 cases, the analysis is the same for Cresci’s NJCRA
claims. Walker, 2020 WL 3542502, at *13.


                                              7
Case 2:19-cv-19928-KM-SCM Document 20 Filed 09/24/20 Page 8 of 10 PageID: 479




Although the Complaint alleges that the warrant contained a clerical error,
there is no allegation that the warrant was wrongfully issued. (1AC ¶ 25.)7
Accordingly, I will dismiss the civil rights claims (Counts A, B, C, and D)
against Kazan and Spiers.
    C. Civil Rights Claims Against the City
      The Complaint appears to allege each of its civil rights claims against the
City in addition to the individual Defendants, either by alleging that the City
itself committed an unconstitutional act (1AC ¶ 62 (“Defendant City of
Bayonne . . . retaliated against Plaintiff . . . .”)) or alleging the claim against
“Defendants” generally (id. ¶ 60). The Complaint also alleges a municipal
liability claim against the City (Count E). All claims against the City, however,
must be dismissed.
             Counts A through D
      The civil rights claims against the City (Counts A–D) must be dismissed
because “a city or other local governmental entity cannot be subject to liability
at all unless the harm was caused in the implementation of ‘official municipal
policy,’” also known as a Monell claim. Lozman v. City of Riviera Beach, 138 S.
Ct. 1945, 1951 (2018) (quoting Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691
(1978)); see also Estate of Roman v. City of Newark, 914 F.3d 789, 798 (3d Cir.
2019) (Monell liability extends to policy informally adopted by custom or a
municipality’s failure to train, supervise, or discipline employees). Thus, Cresci
can only maintain a civil rights claim against the City via a Monell theory.
             Count E
      The Monell claim against the City (Count E) fails for two reasons. First,
because Cresci has no viable claims that the individual Defendants violated his
constitutional rights, supra Section II.B, he cannot maintain a derivative



7       Execution of an arrest pursuant to a facially valid judicial warrant, where an
officer has no reason to believe the facts did not set forth probable cause, is also a
classic scenario for qualified immunity. See generally Malley v. Briggs, 457 U.S. 335
(1986), Finding no underlying constitutional violation, I do not reach that issue.


                                           8
Case 2:19-cv-19928-KM-SCM Document 20 Filed 09/24/20 Page 9 of 10 PageID: 480




municipal liability claim against the City. Vargas v. City of Philadelphia, 783
F.3d 962, 974–75 (3d Cir. 2015). Second, even if there were underlying
constitutional violations, the Complaint does not provide sufficient factual
allegations to show that they stemmed from a municipal policy or custom.
Instead, the Complaint merely recites the legal standards for municipal
liability. (1AC ¶¶ 74–91) Such conclusory allegations are insufficient. Compare
Roman, 914 F.3d at 798–801 (allegations of municipal liability withstood a
motion to dismiss when they were supported by a newspaper article
investigating the police department and a consent decree with the Department
of Justice entered into after an investigation). For these reasons, I will dismiss
Count E.
   D. NJRICO Claims
      The Complaint pleads NJRICO and NJRICO conspiracy claims against all
Defendants (Counts F and G). These claims fail for at least two reasons.
      First, a NJRICO plaintiff must plead that the racketeering caused an
injury to his “business or property”—and “injuries to one’s person” do not
qualify. Williams v. BASF Catalysts LLC, 765 F.3d 306, 323–24 (3d Cir. 2015)
(first quotation quoting N.J. Stat. Ann. § 2C:41-4). The Complaint’s allegations
of injury are conclusory; they simply recite the legal elements of a NJRICO
claim. (1AC ¶¶ 111 (“Plaintiffs have suffered and continue to suffer economic
and emotional distress damages . . . .”), 116 (“loss of employment, loss of
business reputation, and other damages”).) Setting aside those conclusory
allegations, the Complaint recites only the alleged constitutional injuries Cresci
experienced, which would constitute “injuries to one’s person,” not actionable
under NJRICO. Williams, 765 F.3d at 323. Thus, the Complaint does not
adequately allege NJRICO injury.
      Second, a NJRICO plaintiff must also plead that the defendants
committed predicate criminal offenses. State v. Ball, 661 A.2d 251, 261–62
(N.J. 1995); see also Doug Grant, Inc. v. Greate Bay Casino Corp., 232 F.3d 173,
184 (3d Cir. 2000). As predicate offenses, the Complaint merely alleges that



                                         9
Case 2:19-cv-19928-KM-SCM Document 20 Filed 09/24/20 Page 10 of 10 PageID: 481




 Davis and Kubert committed bribery, extortion, official misconduct, and
 misuse of public office—with no accompanying facts. (1AC ¶ 104.) Conclusory
 allegations, without facts, of predicate offenses are insufficient to support a
 viable NJRICO claim, Doug Grant, 232 F.3d at 187, so the NJRICO claims must
 be dismissed for that reason as well.
        For these reasons, I will dismiss Counts F and G.
 III.   CONCLUSION
        For the reasons set forth above, the motion to dismiss is granted. To
 recap, all civil rights claims (Counts A through D) against Elawady, Olmo,
 Ragozzino, DeMarco, Davis, and Kubert fail because the Complaint does not
 adequately allege that they were personally involved in any constitutional
 violation. The claims against Kazan and Spiers fail because Cresci was arrested
 pursuant to a bench warrant, issued on a finding of probable cause. Counts A
 through D against the City fail because Cresci can only assert a Monell claim
 against the City, and the Monell claim (Count E) fails because there are
 insufficient allegations of a policy or custom. Finally, the NJRICO claims fail
 because there are no allegations of cognizable injury or predicate offenses.
        A separate order will issue.
 Dated: September 24, 2020


                                              /s/ Kevin McNulty
                                              ___________________________________
                                              Hon. Kevin McNulty
                                              United States District Judge




                                         10
